           Case 1:19-cv-02134-ACA Document 25 Filed 07/29/20 Page 1 of 5                FILED
                                                                                2020 Jul-29 AM 11:04
                                                                               U.S. DISTRICT COURT
                                                                                   N.D. OF ALABAMA


                 IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                           EASTERN DIVISION


KIMBERLY MITCHELL,                          ]
                                            ]
                                            ]
      Plaintiff,                            ]
                                            ]
v.                                          ]            1:19-cv-02134-ACA
                                            ]
TALLADEGA CITY BOARD                        ]
OF EDUCATION, et al,                        ]
                                            ]
      Defendant.                            ]

                           MEMORANDUM OPINION

      Before the court is Defendant Tony Ball and Dr. Darius Williams’ motion to

dismiss the claim asserted against them in Plaintiff Kimberly Mitchell’s amended

complaint. (Doc. 20). Because the Plaintiff has not pleaded a prima facie case of

gender-based discrimination against Mr. Ball and Dr. Williams, the court WILL

GRANT the motion and WILL DISMISS Mr. Ball and Dr. Williams as defendants.

      I.       BACKGROUND

      This is a gender and disability discrimination case. In August 2018, the

Talladega City Board of Education posted a position for Career Technical Education

Coordinator. (Doc. 17 at 7 ¶ 28). The position required that applicants “possess

physical and emotional ability and dexterity to perform required work and move

about as needed in a fast paced, high intensity work environment.” (Id. at 8 ¶ 32).
        Case 1:19-cv-02134-ACA Document 25 Filed 07/29/20 Page 2 of 5




Ms. Mitchell, a career tech teacher with 17 years’ experience teaching for Talladega

City Schools, applied for the position. (Doc. 17 at 6 ¶ 30, 9 ¶ 37).

      In September 2018, Talladega City Schools Superintendent Ball, Talladega

High School Principal Dr. Williams, and Gloria Thomas interviewed Ms. Mitchell

for the position. (Id. at ¶ 38). Within two weeks of her interview, Mr. Ball

extended—and subsequently withdrew—a tentative offer to one of the candidates

for the position. (Id. at ¶ 46). Thereafter, the Talladega City School Board (“the

Board”) appointed Debbie Cochran as Interim Coordinator and reposted the

position. (Id. at 10 ¶¶ 45, 47).

      Ms. Mitchell applied for the position a second time. (Doc. 17 at 10, ¶ 49). The

Board chose Darian Simmons, a male Assistant Principal at Talladega Middle

School, for the position. (Id at ¶ 57). According to Ms. Mitchell, Mr. Simmons had

no experience in career technical education and only one month of administrative

experience at the time of the first posting for the Career Tech Education Coordinator.

(Doc. 17 at 12, ¶¶ 58–59). After Mr. Simmons was hired for the position, he asked

Ms. Mitchell for assistance in performing the job and announced her as his “right-

hand man.” (Id. at ¶ 62).

      Ms. Mitchell filed a complaint alleging disability discrimination with the

Equal Employment Opportunity Commission (“EEOC”). After the EEOC issued its




                                          2
        Case 1:19-cv-02134-ACA Document 25 Filed 07/29/20 Page 3 of 5




“Right-to-Sue" letter in October 2019 (doc. 17-2), Ms. Mitchell filed this lawsuit

(doc. 1).

      Count III contains the sole count against Mr. Ball and Dr. Williams. In it,

Ms. Mitchell alleges that the Board violated her right to Equal Protection by failing

to promote her because of her gender. (Doc. 16 at 16 ¶ 81). Ms. Mitchell contends

that Mr. Ball and Dr. Williams “personally participated in the constitutional

violation when they created the new posting with the gender specific language

‘emotional ability,’ when they recommended the Talladega City School Board not

to select Mitchell, reposted the position, then selected Darian Simmons, a male, for

the position.” (Doc. 16 at 17 –18 ¶ 92).

II.   DISCUSSION

      Mr. Ball and Dr. Williams move to dismiss the claims asserted against them

in Ms. Mitchell’s amended complaint. (Doc. 20). Mr. Ball and Dr. Williams argue

that they should be dismissed from Ms. Mitchell’s amended complaint because there

is no factual basis pleaded to support her gender-based Equal Protection claim

against them.

      To establish a failure to promote claim, a plaintiff must show (1) that she

belongs to a protected class, (2) that she applied for and was qualified for a

promotion, (3) that she was rejected despite her qualifications, (4) that other equally

or less qualified persons outside of the class were promoted. Brown v. Ala. Dep’t of



                                           3
        Case 1:19-cv-02134-ACA Document 25 Filed 07/29/20 Page 4 of 5




Transp., 597 F.3d 1160, 1174 (11th Cir. 2010). Ms. Mitchell seeks to attach liability

to Mr. Ball and Dr. Williams because they created the job posting and allegedly

recommended against hiring her. To prevail under this theory, Ms. Mitchell must

establish that Mr. Ball and Dr. Williams were the actual decisionmakers who decided

which candidate to hire. Quinn v. Monroe Cty.,330 F.3d 1320, 1326 (11th Cir. 2003)

(citing Stimpson v. City of Tuscaloosa, 186 F.3d 1328, 1331 –1332 (11th Cir. 1999)).

      From the outset, it should be noted that there are no allegations that either

Mr. Ball or Dr. Williams participated in the decision to hire Mr. Simmons. But even

if there was, Ms. Mitchell’s claims against Mr. Ball and Dr. Williams still fail

because neither Mr. Ball nor Dr. Williams had the authority to decide whether to

promote Ms. Mitchell. Under Alabama law, the decision to promote lies exclusively

with the Board. See Ala. Code §§ 16-12-16, 16-22-15(b) (1975). Ms. Mitchell does

not dispute this fact. (Doc. 23 at 11). In fact, Ms. Mitchell admits in her amended

complaint that the Board made the decision not to promote her to Career Tech

Coordinator, not Mr. Ball or Dr. Williams. (Doc. 17 at 17 ¶ 87). Because Mr. Ball

and/or Dr. Williams’ recommendation did not, itself, determine whether

Ms. Mitchell would be promoted, there is an insufficient causal link between the

decision not to promote her and any discriminatory animus behind the

recommendation. Stimpson, 186 F.3d at 1331.




                                         4
        Case 1:19-cv-02134-ACA Document 25 Filed 07/29/20 Page 5 of 5




      IV. CONCLUSION

      Based on the foregoing, the court WILL GRANT Mr. Ball and Dr. Williams’

motion to dismiss and WILL DISMISS them as defendants. The court will enter a

separate final order consistent with this memorandum opinion.

      DONE and ORDERED this July 29, 2020.



                                  _________________________________
                                  ANNEMARIE CARNEY AXON
                                  UNITED STATES DISTRICT JUDGE




                                        5
